DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remark filed on 01/19/2021 have been fully considered. 
Regarding claim[s] 1 – 20 under the various obviousness rejections, applicant’s remarks have been considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Claim Rejections - 35 USC § 103
As per claim[s] 1, 8, 10, 13 - 15, 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT # 9275172], further in view of Mushtaq et al. [US PAT # 9430646], the rejections are withdrawn.
As per claim[s] 2, 18 that were rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT # 9275172] and Mushtaq et al. [US PAT # 9430646] as applied to claim[s] 1 
As per claim[s] 3, 5, 19 that were rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT # 9275172] and Mushtaq et al. [US PAT # 9430646] as applied to claim[s] 1 above, and further in view of Ergin et al. [US PGPUB # 2017/0054659], the rejections are withdrawn.
As per claim[s] 4 that was rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT # 9275172] and Mushtaq et al. [US PAT # 9430646] as applied to claim[s] 1 above, and further in view of Higuchi et al. [US PGPUB # 2013/0227566], the rejection is withdrawn.
As per claim[s] 6 that was rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT # 9275172] and Mushtaq et al. [US PAT # 9430646] as applied to claim[s] 1 above, and further in view of Jain et al. [US PGPUB # 2015/0271008], the rejection is withdrawn. 
As per claim[s] 7 that was rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT # 9275172] and Mushtaq et al. [US PAT # 9430646] as applied to claim[s] 1 above, and further in view of You et al. [US PGPUB # 2016/0014024], the rejection is withdrawn.
As per claim[s] 9 that was rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT 
As per claim[s] 11, 17 that were rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT # 9275172] and Mushtaq et al. [US PAT # 9430646] as applied to claim[s] 1 above, and further in view of Aziz [US PAT # 9027135], the rejections are withdrawn.
As per claim[s] 12 that was rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT # 9275172] and Mushtaq et al. [US PAT # 9430646] as applied to claim[s] 1 above, and further in view of Gupta et al. [US PGPUB # 2016/0359912], the rejection is withdrawn.
As per claim[s] 16 that was rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. [US PGPUB # 2015/0052520] in view of Ostermeyer et al. [US PAT # 9275172] and Mushtaq et al. [US PAT # 9430646] as applied to claim[s] 14 above, and further in view of Satish et al. [US PAT # 8079030], the rejection is withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
Applicant’s remarks and amendments submitted on 01/19/2021 for application number 16285702 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn. The record is clear, therefore, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434